(On Petition for Behearing.)
Biedzell, J.
In a petition for rehearing counsel suggest that the opinion be clarified with respect to the apportionment of joint mortgages. The opinion indicates that in the absence of additional evidence one half of the amount of any joint mortgages discharged and the similar proportion of the interest thereon should be disallowed in the account of the administrator. This is based on the circumstance that the joint mortgage shown to have been discharged covered what is apparently an equal amount of the property belonging to each of the mortgagors, that they signed it jointly and were apparently equally interested in the proceeds. If the properties mortgaged differ greatly in value or if there be .other circumstances indicative of a different division of the indebtedness, these can be brought out by additional evidence, for which the case is held open in the original opinion. But, *559if additional evidence be not introduced, tbe'judgment must be modified in accordance with tbe direction. -:
It is further pointed out tbat tbe deposition of Helmer Hanson does not show tbat be owned a one-third interest in tbe hotel personalty. It is true bis testimony seems to relate more directly to tbe realty, but there is additional evidence, contained in tbe testimony of tbe county judge, wherein- the hotel property is spoken of in such a way as to lead one to infer tbat this property — tbat is, both realty and personalty— was owned in common. However, to obviate any doubt on this, score tbe modification will be, also, without prejudice to tbe right of tbe parties to introduce additional evidence on this matter. We do not feel warranted in modifying tbe judgment of tbe county court and tbe district court concerning this item on tbe present record.
Tbe petition for rehearing is denied.
Bueke, Cb. J., and Nuessle, Buee, and CheistiaNSON, JJ., concur.